Citation Nr: 0805173	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-37 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, including secondary to a left knee disorder.

2.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30, for left patella surgeries in 
October 2005, December 2005 and March 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from November 1992 to 
March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for a left 
shoulder disorder, including secondary to the service-
connected left knee disorder; and denied entitlement to a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30, for left patella surgeries in October 2005, December 
2005 and March 2006.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran's 
currently diagnosed left shoulder disorder is due to disease 
or injury during his military service; and it is not 
proximately due to or aggravated by a service-connected 
disability.  

2.  The surgical procedures that were performed in October 
2005, December 2005 and March 2006 were not for a service-
connected disability.  


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by service and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 
(2007).  

2.  The criteria for entitlement to a temporary total 
convalescent rating for left patella surgeries in October 
2005, December 2005 and February 2006 have not been met.  
38 C.F.R. § 4.30 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service 
and the disability, degree of disability, and effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders, supra.  

In a March 2006 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further evidence he had in his possession that pertained to 
the claims.  He was also advised of how disability ratings 
and effective dates were assigned.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service treatment 
records, VA operative reports, VA examination reports and VA 
opinions, and the appellant's own statements.  Additionally, 
the veteran provided personal testimony at a hearing before 
the undersigned in September 2007.  Moreover, in April 2006, 
he reported that he had no other information or evidence to 
give to VA to substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  Thus, the record demonstrates that the veteran 
had actual knowledge of what was needed to substantiate the 
claims, which cured any defect in the notice provided.  See 
Sanders, supra.  Thus, any error in the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  Id.  As such, there is 
no indication that there is any prejudice to the veteran in 
considering this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2007).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended; however, under the facts of this case the regulatory 
change does not impact the outcome of the appeal.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran contends that he is entitled to service 
connection for a left shoulder disorder on either a direct or 
secondary basis.  However, after careful consideration of all 
procurable and assembled data, the Board finds that service 
connection for this disability is not warranted because the 
evidence does not establish that the veteran's current left 
shoulder disorder began in or is otherwise related to his 
active military service, and it is not shown to be causally 
related to a service-connected disability, including the 
service-connected left knee disorder.  

The veteran's service treatment reports reflect that he was 
seen for complaints of left shoulder pain in May 1993.  X-
rays showed no fractures, dislocations, or any other 
abnormalities.  The assessment was shoulder strain.  No 
further entries relating to a left shoulder disorder were 
indicated.  He was discharged from service in March 1996.  
Upon VA examination in April 2006, the veteran reported 
developing left shoulder pain during crutch gait 
approximately two months prior.  His VA medical records 
indicated that he was involved in a motor vehicle accident in 
September 2005 and sustained a fractured left patella.  The 
fracture was surgically repaired later that month, but 
subsequent falls resulted in two additional surgical 
procedures and necessitated prolonged use of crutches.  The 
examiner diagnosed left shoulder strain involving the 
infraspinatus and teres minor, secondary to axillary crutch 
walking.  Consequently, there is no medical nexus relating 
the veteran's currently diagnosed left shoulder disorder to 
an incident in service, and he has not demonstrated 
continuity of symptomatology sufficient to establish service 
connection based on chronicity.  See 38 C.F.R. § 3.303(b).  
In this regard, the Board observes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Finally, the veteran's use of crutches that caused the 
current disability was necessitated by treatment of a non-
service connected disability, i.e., the surgical repair of 
his left patella that resulted during a motor vehicle 
accident.  The evidence does show that the veteran underwent 
surgical repair of his anterior cruciate ligament and a 
meniscus tear in March 2005, which required the use of 
crutches for a short period of time.  Moreover, he has 
established service connection for this disability.  However, 
the evidence reflects that the veteran's shoulder pain did 
not start until approximately February 2006, and an October 
2005 VA outpatient treatment report noted that, at that time, 
he was doing well post-operatively and had returned to his 
usual activities.  As such, it is clear that he was no longer 
using crutches.  Hence, the Board finds that there is also no 
competent evidence showing that the current left shoulder 
disorder is proximately due to a service-connected 
disability, including the service-connected left knee 
disorder, and service connection may not be granted on a 
secondary basis.  See 38 C.F.R. § 3.310.  

While the veteran contends that his current left shoulder 
disorder is related to his period of active military service, 
including his multiple parachute jumps or his service-
connected left knee disorder, his statements do not 
constitute competent evidence of a medical nexus opinion.  
See Espiritu, supra.  In this regard, he is competent to 
identify the presence of symptoms that may be associated with 
a shoulder disability, i.e., pain, etc.  However, he is not 
competent to relate any currently diagnosed disability to his 
military service or to another disability.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Temporary Total Rating

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  (a) 
Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:  (1) 
Surgery necessitating at least one month of convalescence.  
(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  
(3) Immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30 (2007).  

The veteran has established service connection for a left 
knee disorder (i.e., post-operative residuals of anterior 
cruciate ligament and meniscus tears), and the medical 
reports show that he underwent surgical procedures on his 
left knee in October 2005, December 2005, and February 2006.  
However, each of these surgical procedures was performed for 
treatment of a different injury (i.e., a fractured patella) 
that the veteran sustained when he was involved in a motor 
vehicle accident in September 2005.  The veteran and his 
representative allege that his fractured patella is part of 
his service-connected disability, and a VA physician provided 
a statement in April 2006 that the veteran's anterior 
cruciate ligament reconstruction weakened his patella and 
therefore his three left patella procedures are related to 
his service-connected left knee disorder.  However, the 
concurrent medical reports clearly show that the veteran 
sustained a left patella fracture when he was involved in a 
motor vehicle accident in September 2005, and the examiner 
offered no explanation how the accident itself could have 
been related to the veteran's service-connected left knee 
disorder.  Moreover, in a subsequent VA opinion provided by a 
VA physician in August 2006, it was concluded that it was 
less likely that the veteran's fractured patella was due to 
or aggravated by his service-connected anterior cruciate 
ligament tear.  This statement was based on a complete review 
of the veteran's claims file as well as the April 2006 
statement.  Hence, the Board finds the August 2006 opinion to 
be more probative than the April 2006 opinion.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998) (It is the 
responsibility of the Board to determine the probative weight 
to be ascribed as among multiple medical opinions in a case, 
and to state reasons or bases for favoring one opinion over 
another).  

Consequently, since the surgical procedures in October 2005, 
December 2005 and February 2006 were not performed for 
treatment of a service-connected disability, the Board 
concludes that the veteran is not entitled to a temporary 
total rating under the provisions of 38 C.F.R. § 4.30.  As 
such, the claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for a left shoulder disorder, including 
secondary to a left knee disorder, is denied.  

Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30, for left patella surgeries in 
October 2005, December 2005 and March 2006 is denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


